CONSULTING AGREEMENT

 

 

is entered into by Greenwa.y Innovative Energy, Inc. (The ''Company''), and Ryan
Turner, 1704 Marion Dr., Garland, Texas 75042 (the ''Consultant''). The Company
and the Consultant, collectively (''the Parties''), agree to terms with respect
to the following:

 



 

1. Work to be Performed. the Consultant offers consulting services in the fields
of:

 

1.1 The Company hereby retains Consultant on a “non-Exclusive” basis to:

 

a. Work closely with the Greenway mai1engagement team assisting in business
development through relationship building and introductions to qualified
industry individuals from financial institutions, officers, investors, and
leading market vendors in the oil and gas industry.

 

b. Creating awareness about Greenway Innovative Energy, Inc. and the gas to
liquids technology through digital efforts such as: updating the Greenway
website, providing weekly/monthly informational conference calls, producing
explainer videos about Greenway' s technology and distributing informational
campaigns through the Greenway email database.

 

c. Assisting the management team in critical follow up contact meetings with
engineers, vendors and UTA personnel including phone and written correspondence.
Attending meetings when called upon to assist in assembling information for
distribution.

 

d. Assist the management team of Greenway Technologies, Inc. in regard to
shareholder lists; follow up communication with shareholders and potential
shareholder and investor calls and meetings.

 

1.2 Consultant and the Company agrees that the Consultant is an independent
contractor, and is solely responsible for the performance of all Consulting
Services required hereunder, and will report to, and be direct,ly responsible
to, the Company's President or designated agent, for all matters pertaining to
the Consultant's activities and co1rununications relative to this Consulting
Agreement.

 

1.3 Consultant will devote adequate time, as provided above in paragraph 1.2,
and resources at his own expense, as necessary in performing the Consulting
Services for The Company as stated herein. Consultant shall have discretion in
selecting the dates and times it performs such Consulting Services throughout
the month giving due regard to the o needs of the Company's business. It is
understood that Consultant will not, and is not expected to provide, or be o
compensated for, full time commitment to this individual project. In rendering
Consulting Services hereunder, Consultant shall conform to the highest
professional standards of work and business ethics.

 

 

2. Term of Engagement.

 

2.1 The Consultant will be engaged immediately upon execution of the Agreement.
engaged for one (1) year commencing with the execution of this Agreement.

 



2.2 The Engagement Period shall automatically extend for a period u[ one (1)
year from the date of each annual anniversary and will continue to be engaged
until either party elects to terminate this Agreement.

 

2.4 Upon termination of this Agreement by either party, the Company shall pay
the Consultant any and all compensation earned through the date of termination.
The Company will irrevocably pay all compensation earned resulting from any
additional business conducted between The Company, its officers, associates,
partners, affiliates, and heirs and the Investors/Financiers as per the
compensation agreed upon in Paragraph 3 below.

 

2.5 This agreement covers the initial agreement and shall include any renewals,
extensions, rollover , additions or any new project that may originate because
of the above Consult ant introduction of the Company to acquisitions and/or Inve
stors/Financiers.

 

3. Compensation

 

3.1 The Company, hereby irrevocably confirns and accepts to pay the Consultant
$5,000.00 monthly. Payments shall be made on the 1st of each month. Consultant
may earn additional compensation upon delivery of timely information that would
enhance the profitability of the Company.

3.2 The Company is not bound by this Agreement to accept any offers, approve any
client/contacts or accept any financial arrangement from an interested party,
and the Consultant understands and agrees that any and all agreements are
subject to final negotiations between the Company and such source introduced. by
Consultant.

The term of this agreement will begin on the date of this agreement and will
remain in force indefinitely until “Termination” as provided in this Agreement.

 

4. Independent Contractor, Non-Circumvention and Non-Disclosure,
Confidentiality.

 

4.1 Independent Contractor. This Agreement is not a contract of employment.
Consultant is an independent contractor of the Company and shall have no power
or authority to bind or obligate The Company. Consultant shall have the
exclusive right to determine the method, manner and means by which it will
perform and provide the Consulting Services hereunder.

 

4.2 Supplies and Expenses. Unless otherwise agreed to by Company in advance,
Consultant shall be solely responsible for procuring and paying for and
maintaining any computer equipment, software, paper, tools or supplies necessary
or appropriate for the performance of Consult ant's services hereunder. Company,
at its discretion, may reimburse reasonable business expenses.

4.3 4.3 Non-Circumvention and Non-Disclosure The Parties agree that they shall
not directly or indirectly interfere with, circumvent or attempt to circumvent,
avoid, by-pass or obviate each other's interest or relationships. Each Party
agrees that, without the expressed written consent of the other Party, it will
not initiate, respond or otherwise abide any contact with any person, company,
institution, professional association, or other entity to which it has been
introduced or with whom it has become first acquainted in the course of doing
business with the other Party. Each Party agrees that the provisions of this
Agreement and the confidentiality agreement referred to in 4.3 below protecting
each other's sources and prohibiting contacts with the same shall apply to all
employees, professional consultants, advisors, contractors, and agents whose
responsibilities require knowledge of such information. Each time an entity or
party is introduced by Consultant to Company, the Parties shall confirm by email
or in writing the respective proprietary source. Regardless of whether or not
the transaction closes, the duty of non-disclosure and non-circumvention shall
apply. This agreement applies to transactions, which involve successors,
assigns, affiliates or subsidiary companies or entities. The duration of the
Agreement shall perpetuate for two (2) years from last date of signing.

 

4.4 Confidentiality. The Parties that during the term of this Agreement, and
thereafter for a period of two (2) years, Consultant shall not, without the
prior written consent of Company, disclose to anyone any ''Confidential
Information'' of the Company. Confidential Information for the purpose of this
Agreement shall include Company's proprietary and confidential information such
as, but not limited to, customer lists, business plans, marketing plans,
financial information, designs, drawings, specifications, models, software,
source codes or any non-public Company data or information. Confidential
Information shall not include any information that: a. Is disclosed by Company
without restriction and is intended to be made public. b. Becomes publicly
available through no act of Consultant. c. Is rightfully received by Consultant
from a third party.

 

a. Is disclosed by Company without restriction and is intended to be made
public.

b. Becomes publicly available through no act of Consultant.

c. Is rightfully received by Consultant from a third party.

 

5. Termination.

 

5.1 Termination by Company. This Agreement may be terminated by Company as
follows:

a. If Consultant is unable to provide the sales and marketing services
contemplated by

this agreement by reason of permanent illness.

b. Breach or Default of any obligations of Consultant pursuant to Section 104.

c. Breach or default of Consultant of any other material obligation in this
Agreement, which

breach or defauly is not cured within (10) days of written notice of company

 

5.2 Termination by Consultant Consultant may terminate this Agreement as
follows:

 

a. Breach or default of any material obligation of Company, which breach or
default is not cured within

ten (10) days of written notice from Consultant.

b. If Company files protection under the federal bankruptcy laws, or any
bankruptcy petition or petition for receiver is commenced by a third party
against Company .

 



6. Federal, State and Local Payroll Taxes.

 

6.1 The Company shall not make any withholding for income taxes, FICA,
unemployment insurance or worker's compensation premiums or any other employer
withholdings, deductions or contributions on its payments to Consultant.
Consultant shall be solely responsible for all such withholdings, deductions and
contributions.

 

7. Benefits; Worker’s Compensation; Insurance.

 

7.1 Consultant and Consultant' employees will not be eligible for, and shall not
participate in, any employee pension, health, welfare, or other fringe benefit
plan, of The Company. No workers' compensation or other insurance shall be
obtained by The Company covering Consultant or Consultant' employees.

 

8. Notice.

 

8.1 All notices required here must be in writing and must be served on the
Parties at addresses following their signatures at the address below.



As to the Consultant:

 



Ryan Turner   1704 Marion Drive   Garland, Texas 75042   940-367-4596  
ryanbruceturner@gmail.com    



 

As to the Company:



Greenway innovative Energy, Inc.   Ray Wright, President   1521 Tulip Drive  
Arlington, TX 76013   972-342-4051   raymondwright@yahoo.com

 

Notices must be served either personally. by certified mail return receipt
requested, or by overnight courier. A party’s address may be changed by written
notice to the other party; provided, however, that notice of change of address
shall be effective until actual receipt of such notice.

 



9. Miscellaneous







 

9.1 Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party. The benefit and obligations of this
Agreement shall be binding upon and inure to the Parties here to, their
successors and assign .

 

9.2 Entire Agreement. This Agreement constitutes and expresses the entire
agreement of the Parties with respect to the subject matter here of, and may be
modified only by written agreement signed by the Parties. if any provision of
this Agreement is held by unenforceable by a court of competent jurisdiction,
that provision shall be served and shall not affect the validity or
enforceability of the remaining provisions.

 

9.3 Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the laws of conflicts) of the State
of Texas.

 

9.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the Parties, notwithstanding that all
Parties are not signatories to the same counterpart.

 

9.5 Construction of Terms. If any provision of this Agreement is held
unenforceable by a court of competent jurisdiction, that provision shall be
severed and shall not affect the validity or enforceability of the remaining
provisions.

 

9.6 Modification. No modification or attempted waiver(s) of this Agreement, or
any provision thereof, shall be valid unless they are signed by both Parties.

 

9.7 Headings. The headings in this Agreement are inserted for convenience only
and shall not be used to define, limit or describe the scope of this Agreement
or any of the obligations herein.

 

9.8 Waiver of Breach. The waiver by a party of a breach of any provision of this
Agreement by the other Party shall not operate or be construed as a waiver of
any other or subsequent breach by the Party in breach.

 

 





The Parties have executed this Agreement as of the date set forth in the
introductory clause.

 

 



The Company:

 



Greenway Innovative Energy, Inc.   /s/ Ray Wright   Ray Wright, President      
 

 

Consultant:

 

Ryan Turner   /s/ Ryan Turner   Ryan Turner      

